DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on November 10, 2020, and any subsequent filings.
Claims 1-16 stand rejected.  Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments, filed November 10, 2020, with respect to Claims 1-16 have been fully considered and are persuasive except where noted below.  The rejections of Claims 1-16 have been withdrawn. 
As to the Applicants' reliance upon Wikipedia articles, "Wikipedia, as a website, can be an 'unreliable source of information' for purposes of resolving legal disputes, because (1) it is not peer reviewed; (2) the authors are unknown; and (3) apparently anyone can contribute to its content."  Ex parte Daum (Appeal No. 2011-012714) (citing Ex parte Mandy, No. 2011-000015, Application No. 10/537,714, 2013 Pat. App. LEXIS 3163 (Pat. App. May 23, 2013) ("We give minimal weight to Appellant’s citation of a Wikipedia entry"); Ex parte Bailey, No. 2010-010310, Application No. 11/168,650, 2013 Pat. App. LEXIS 2470 (Pat. App. Apr. 25, 2013) ("Wikipedia has limited probative value in view of its dubious reliability. Among other things, Wikipedia is not peer reviewed, the authors are unknown, and apparently anyone can contribute")).
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims limit the suspended solids from ever leaving the processing compartments at any time during use of the apparatus as recited in independent Claim 1 or performing the method as recited in independent Claim 12.  Applicants persuasively argue that the suspended solids "remain[] stationary in each processing compartment" (Remarks, Pg13/Pr3).  Applicants' argument finds support in the specification as filed that the suspended solids remain in the processing compartment while only the mixture of hydrophobic and hydrophilic particles pass through the processing compartment (Pg2/Pr2, Pg10/Pr2).  Therefore, the claims distinguish over the combination of Fendley and Mankosa, the closest prior art, which allows for at least a single suspended solid to leave the processing compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779